Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 1 of 16 PageID #: 347



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

  ASPEN SPECIALTY INSURANCE                             CIVIL ACTION NO. 6:19-CV-01199
  COMPANY

  VERSUS                                                JUDGE MICHAEL J. JUNEAU

  FOREST RIVER RV, INC.,
  MICHAEL DEWAYNE MARKS,
  MIKELL MARKS, PROGRESSIVE
  SECURITY INS. CO., AND AMERICAN                       MAGISTRATE JUDGE
  WESTERN HOME INS.                                     CAROL B. WHITEHURST

                          ANSWER WITH AFFIRMATIVE DEFENSES

          Now into Court, through undersigned counsel, comes Forest River, Inc., erroneously

  referred to in the complaint as "Forest River RV, Inc.," which in answer with affirmative defenses

  to the complaint in these proceedings states as follows:

                                    AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

          Aspen's claims, particularly those seeking damages for breach of contract or breach of a

  duty of good faith, fail to state a claim upon which relief can be granted.

                                     Second Affirmative Defense

          The Court should abstain from deciding any issues raised by Aspen in its complaint

  because those issues will be decided in an ongoing state action, and for the other reasons more

  fully stated in Forest River's motion to dismiss.

                                     Third Affirmative Defense

          Aspen's claims are barred, in whole or in part, by the doctrine of unclean hands.

                                     Fourth Affirmative Defense

          At all relevant times, Forest River complied with all applicable policy provisions.


  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 2 of 16 PageID #: 348



                                      Fifth Affirmative Defense

          Aspen's claims are barred, in whole or in part, by the doctrines of abandonment, estoppel

  and/or waiver.

                                      Sixth Affirmative Defense

          Aspen's claims are barred, in whole or in part, as a result of not having sustained prejudice

  by any alleged delay in Forest River's notice of occurrences, claims or lawsuits under the policy,

  though at all times any such delay in providing notice is denied.

                                    Seventh Affirmative Defense

          Aspen has failed to mitigate its damages, though at all times it is denied that Aspen

  sustained any damages.

                                     Eighth Affirmative Defense

          Forest River realleges its motion to strike that the allegations in the complaint regarding a

  Missouri accident and lawsuit are immaterial and should be stricken.

                                      Ninth Affirmative Defense

          Forest River reserves the right to assert additional affirmative defenses based on further

  investigation and discovery.

                                            Tenth Defense

          In answer to the specific allegations of the complaint, defendant Forest River states:

                                                   1.

          The allegations contained in paragraph 1 of the complaint contain legal conclusions,

  statements of purpose, desired litigation outcomes, or other characterizations to which no answer

  is required. To the extent any allegation in paragraph 1 of the complaint contains a material

  allegation against Forest River, such allegation is denied.



                                                    2
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 3 of 16 PageID #: 349



                                                   2.

          Forest River admits the allegations contained in paragraph 2 of the complaint.

                                                   3.

          Forest River admits the allegations contained in paragraph 3 of the complaint.

                                                   4.

          The allegations contained in paragraph 4 of the complaint contain statements of purpose,

  desired litigation outcomes, or other characterizations to which no answer is required. To the

  extent the paragraph contains a material allegation against Forest River, such allegation is denied.

  Forest River lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in paragraph 4 of the complaint, and therefore denies those allegations.

                                                   5.

          The allegations contained in paragraph 5 of the complaint contain statements of purpose,

  desired litigation outcomes, or other characterizations to which no answer is required. To the

  extent the paragraph contains a material allegation against Forest River, such allegation is denied.

  Forest River lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in paragraph 5 of the complaint, and therefore denies those allegations.

                                                   6.

          The allegations contained in paragraph 6 of the complaint contain statements of purpose,

  desired litigation outcomes, or other characterizations to which no answer is required. To the

  extent the paragraph contains a material allegation against Forest River, such allegation is denied.

  Forest River lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in paragraph 6 of the complaint, and therefore denies those allegations.




                                                   3
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 4 of 16 PageID #: 350



                                                   7.

          The allegations contained in paragraph 7 of the complaint contain statements of purpose,

  desired litigation outcomes, or other characterizations to which no answer is required. To the

  extent the paragraph contains a material allegation against Forest River, such allegation is denied.

  Forest River lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in paragraph 7 of the complaint, and therefore denies those allegations.

                                                   8.

          Forest River admits the allegations contained in paragraph 8 of the complaint.

                                                   9.

          Forest River admits the allegations contained in paragraph 9 of the complaint.

                                                  10.

          Forest River admits the allegations contained in paragraph 10 of the complaint.

                                                  11.

          Forest River admits the allegations contained in paragraph 11 of the complaint.

                                                  12.

          Forest River admits the allegations contained in paragraph 12 of the complaint.

                                                  13.

          Forest River admits the allegations contained in paragraph 13 of the complaint.

                                                  14.

          Forest River admits the allegations contained in paragraph 14 of the complaint.

                                                  15.

          Forest River admits the allegations contained in paragraph 15 of the complaint.




                                                   4
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 5 of 16 PageID #: 351



                                                 16.

          Forest River admits the allegations contained in paragraph 16 of the complaint.

                                                 17.

          Paragraph 17 of the complaint contains no allegation; therefore, Forest River offers no

  response.

                                                 18.

          Forest River admits the allegations contained in paragraph 18 of the complaint.

                                                 19.

          Forest River lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in paragraph 19 of the complaint, and therefore denies those allegations.

                                                 20.

          Forest River denies the allegations contained in paragraph 20 of the complaint.

                                                 21.

          Forest River denies the allegations contained in paragraph 21 of the complaint.

                                                 22.

          Forest River denies the allegations contained in paragraph 22 of the complaint.

                                                 23.

          Forest River denies the allegations contained in paragraph 23 of the complaint.

                                                 24.

          Forest River admits the allegations contained in paragraph 24 of the complaint.

                                                 25.

          Forest River admits the allegations contained in paragraph 25 of the complaint.




                                                  5
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 6 of 16 PageID #: 352



                                                  26.

          Forest River admits the allegations contained in paragraph 26 of the complaint.

                                                  27.

          Forest River admits the allegations contained in paragraph 27 of the complaint.

                                                  28.

          Forest River admits the allegations contained in paragraph 28 of the complaint.

                                                  29.

          Forest River admits the allegations contained in paragraph 29 of the complaint.

                                                  30.

          Forest River lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations in paragraph 30 of the complaint, and therefore denies those allegations.

                                                  31.

          Forest River's answer speaks for itself. Forest River denies the remaining inferences Aspen

  seeks to draw from the allegations in paragraph 31 of the complaint.

                                                  32.

          Forest River admits the allegations contained in paragraph 32 of the complaint.

                                                  33.

          Forest River admits the allegations contained in paragraph 33 of the complaint.

                                                  34.

          Forest River admits the allegations contained in paragraph 34 of the complaint.

                                                  35.

          Forest River admits the allegations contained in paragraph 35 of the complaint.




                                                   6
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 7 of 16 PageID #: 353



                                                 36.

          Forest River denies the allegations contained in paragraph 36 of the complaint.

                                                 37.

          Forest River denies the allegations contained in paragraph 37 of the complaint.

                                                 38.

          Forest River denies the allegations contained in paragraph 38 of the complaint.

                                                 39.

          Forest River denies the allegations contained in paragraph 39 of the complaint.

                                                 40.

          Forest River admits the allegations contained in paragraph 40 of the complaint.

                                                 41.

          Forest River admits the allegations contained in paragraph 41 of the complaint.

                                                 42.

          Forest River admits the allegations contained in paragraph 42 of the complaint.

                                                 43.

          Forest River admits the allegations contained in paragraph 43 of the complaint.

                                                 44.

          Forest River states that the endorsement speaks for itself. The quoted language omits

  certain provisions of the self-insured retention endorsement with trailing SIR, endorsement

  number ASPGL413 1114, so that Forest River cannot admit the allegations contained in paragraph

  44 of the complaint and therefore demands strict proof thereof.

                                                 45.

          Forest River admits the allegations contained in paragraph 45 of the complaint.



                                                  7
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 8 of 16 PageID #: 354



                                                    46.

          Forest River repeats and realleges its responses to the allegations in paragraphs 1 through

  44 as though fully stated herein.

                                                    47.

          The policy identified in paragraph 47 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 47 of the complaint, including whether something qualifies as

  a "condition precedent," calls for legal conclusions to which no response is necessary. To the

  extent a response is required of Forest River, it lacks knowledge or information sufficient to form

  a belief as to the truth of the allegations, and therefore denies those allegations.

                                                    48.

          The policy identified in paragraph 48 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 48 of the complaint, including whether something qualifies as

  a "condition precedent," calls for legal conclusions to which no response is necessary. To the

  extent a response is required of Forest River, it lacks knowledge or information sufficient to form

  a belief as to the truth of the allegations, and therefore it denies those allegations.

                                                    49.

          The policy identified in paragraph 49 of the complaint speaks for itself.

                                                    50.

          The policy identified in paragraph 50 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 50 of the complaint, including whether something qualifies as

  a "condition precedent," call for legal conclusions to which no response is necessary. To the extent

  a response is required of Forest River, it lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations, and therefore it denies those allegations.



                                                     8
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 9 of 16 PageID #: 355



                                                 51.

          The policy identified in paragraph 51 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 51 of the complaint call for legal conclusions to which no

  response is necessary. To the extent a response is required of Forest River, it lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations, and therefore it denies

  those allegations.

                                                 52.

          Forest River admits the allegations contained in paragraph 52 of the complaint.

                                                 53.

          Forest River admits the allegations contained in paragraph 53 of the complaint.

                                                 54.

          Forest River admits the allegations contained in paragraph 54 of the complaint.

                                                 55.

          Forest River denies the allegations contained in paragraph 55 of the complaint.

                                                 56.

          Forest River admits the allegations contained in paragraph 56 of the complaint.

                                                 57.

          Forest River admits the allegations contained in paragraph 57 of the complaint.

                                                 58.

          Forest River admits the allegations contained in paragraph 58 of the complaint.

                                                 59.

          Forest River denies the allegations contained in paragraph 59 of the complaint.




                                                  9
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 10 of 16 PageID #: 356



                                                   60.

          Forest River denies the allegations contained in paragraph 60 of the complaint.

                                                   61.

          Forest River denies the allegations contained in paragraph 61 of the complaint.

                                                   62.

          Forest River denies the allegations contained in Paragraph 62 of the complaint.

                                                   63.

          Forest River repeats and realleges its responses to the allegations in paragraphs 1 through

  44 of the complaint as though fully stated herein.

                                                   64.

          The policy identified in paragraph 64 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 64 of the complaint, including whether something qualifies as

  a "condition precedent," call for legal conclusions to which no response is necessary. To the extent

  a response is required of Forest River, it lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations, and therefore denies those allegations.

                                                   65.

          The policy identified in paragraph 65 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 65 of the complaint, including whether something qualifies as

  a "condition precedent," call for legal conclusions to which no response is necessary. To the extent

  a response is required of Forest River, it lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations, and therefore denies those allegations.

                                                   66.

          The policy identified in paragraph 66 of the complaint speaks for itself.



                                                    10
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 11 of 16 PageID #: 357



                                                   67.

          The policy identified in paragraph 67 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 67 of the complaint, including whether something qualifies as

  a "condition precedent," call for legal conclusions to which no response is necessary. To the extent

  a response is required of Forest River, it lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations, and therefore denies those allegations.

                                                   68.

          The policy identified in paragraph 68 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 68 of the complaint call for legal conclusions to which no

  response is necessary. To the extent a response is required of Forest River, it lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations, and therefore denies those

  alegations.

                                                   69.

          Forest River admits the allegations contained in paragraph 69 of the complaint.

                                                   70.

          Forest River admits the allegations contained in paragraph 70 of the complaint.

                                                   71.

          Forest River admits the allegations contained in paragraph 71 of the complaint.

                                                   72.

          Forest River denies the allegations contained in paragraph 72 of the complaint.

                                                   73.

          Forest River admits the allegations contained in paragraph 73 of the complaint.




                                                    11
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 12 of 16 PageID #: 358



                                                  74.

          Forest River admits the allegations contained in paragraph 74 of the complaint.

                                                  75.

          Forest River admits the allegations contained in paragraph 75 of the complaint.

                                                  76.

          Forest River denies the allegations contained in paragraph 76 of the complaint.

                                                  77.

          Forest River denies the allegations contained in paragraph 77 of the complaint.

                                                  78.

          Forest River denies the allegations contained in paragraph 78 of the complaint.

                                                  79.

          Forest River denies the allegations contained in paragraph 79 of the complaint.

                                                  80.

          Forest River denies the allegations contained in paragraph 80 of the complaint.

                                                  81.

          Forest River denies the allegations contained in paragraph 81 of the complaint.

                                                  82.

          Forest River denies the allegations contained in paragraph 82 of the complaint.

                                                  83.

          Forest River repeats and realleges its responses to the allegations contained in paragraphs

  1 through 22 and 39 through 44 of the complaint as if fully set forth herein.




                                                  12
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 13 of 16 PageID #: 359



                                                   84.

          The policy identified in paragraph 84 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 84 of the complaint, including whether something qualifies as

  a "condition precedent," call for legal conclusions to which no response is necessary. To the extent

  a response is required of Forest River, it lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations, and therefore denies those allegations.

                                                   85.

          The policy identified in paragraph 85 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 85 of the complaint, including whether something qualifies as

  a "condition precedent," call for legal conclusions to which no response is necessary. To the extent

  a response is required of Forest River, it lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations, and therefore denies those allegations.

                                                   86.

          The policy identified in paragraph 86 of the complaint speaks for itself.

                                                   87.

          The policy identified in paragraph 87 of the complaint speaks for itself. The remaining

  allegations contained in paragraph 87 of the complaint, including whether something qualifies as

  a "condition precedent," call for legal conclusions to which no response is necessary. To the extent

  a response is required of Forest River, it lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations, and therefore denies those allegations.

                                                   88.

          The policy identified in paragraph 88 of the complaint speaks for itself.




                                                    13
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 14 of 16 PageID #: 360



                                                 89.

          The allegations contained in paragraph 89 of the complaint are admitted.

                                                 90.

          The allegations contained in paragraph 90 of the complaint are admitted.

                                                 91.

          Forest River admits the allegations contained in paragraph 91 of the complaint.

                                                 92.

          Forest River denies the allegations contained in paragraph 92 of the complaint.

                                                 93.

          Forest River denies the allegations contained in paragraph 93 of the complaint.

                                                 94.

          Forest River denies the allegations and legal conclusions contained in paragraph 94 of the

  complaint.

                                                 95.

          Forest River denies the allegations and legal conclusions contained in paragraph 95 of the

  complaint.

                                                 96.

          Forest River denies the allegations and legal conclusions contained in paragraph 96 of the

  complaint.

                                                 97.

          Forest River denies the allegations and legal conclusions contained in paragraph 97 of the

  complaint.




                                                  14
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 15 of 16 PageID #: 361



                                                    98.

          Forest River denies the allegations and legal conclusions contained in paragraph 98 of the

  complaint.

                                                    99.

          Forest River denies as written the allegations contained in paragraph 99 of the complaint,

  for the reasons stated in its motion to dismiss the Aspen action.

                                                    100.

          All other allegations in the complaint, including all prayers, not otherwise specifically

  responded to, are denied.

                                                    101.

          Forest River requests a trial by jury as to all issues.

          Wherefore, Forest River prays that its answer to the complaint be deemed good and

  sufficient, and after due proceedings are had, that plaintiff's suit be dismissed at plaintiff's cost,

  and that judgment be rendered in favor of defendant with plaintiff paying all costs of these

  proceedings.


                                                          ONEBANE LAW FIRM


                                                          BY: s/Richard J. Petre, Jr.
                                                              Richard J. Petre, Jr. (#10481)
                                                              1200 Camellia Boulevard (70508)
                                                              Suite 300
                                                              Post Office Box 3507
                                                              Lafayette, LA 70502-3507
                                                              (337) 237-2660
                                                          Attorneys for Forest River, Inc.




                                                     15
  3538312.v1
Case 6:19-cv-01199-MJJ-CBW Document 32 Filed 11/26/19 Page 16 of 16 PageID #: 362



                                      CERTIFICATE

         I HEREBY CERTIFY that an original of the foregoing has been forwarded by Electronic
  Notice as allowed by law and/or by depositing a copy of same in the United States Mail, postage
  prepaid and properly addressed to all counsel and parties of record.

          Lafayette, Louisiana this 26th day of November, 2019.


                                              s/Richard J. Petre, Jr._________________________
                                              RICHARD J. PETRE, JR. (#10481)




                                                16
  3538312.v1
